Case 9:19-cv-81160-RS Document 132 Entered on FLSD Docket 02/06/2020 Page 1 of 8




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

         Plaintiff,
  v.

  CORELLIUM, LLC,

          Defendant.

   __________________________________/

             CORELLIUM’S REPLY IN SUPPORT OF ITS MOTION TO
       COMPEL PLAINTIFF TO PROPERLY RESPOND TO DEFENDANT’S FIRST
          SET OF REQUESTS FOR PRODUCTION, PRODUCE RESPONSIVE
           DOCUMENTS AND TO OVERRULE PLAINTIFF’S OBJECTIONS

         Defendant, Corellium, LLC (“Corellium”) pursuant to Local Rules 7.1 and 26.1 and by and
  through the undersigned counsel, files this Reply in Support of its Motion to Compel Plaintiff,
  Apple Inc. (“Apple”) to Properly Respond to Defendant’s First Set of Requests for Production,
  Produce Responsive Documents and to Overrule Plaintiff’s Objections [D.E. 103] (“Motion”), and
  in support thereof, states as follows:




                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 132 Entered on FLSD Docket 02/06/2020 Page 2 of 8



    I.   Corellium’s Reply to Apple’s Response.
              A. Documents Are Still Outstanding.
         The large majority of Apple’s responsive documents have not been produced. Apple
  informs that it states that it will produce documents or that none exist, depending on the applicable
  request. However, as for all of those responses, Apple has qualified each response with a number
  of baseless objections as discussed in Corellium’s Motion. Thus, in light of the objections and
  assertions still in force and few documents having been produced, Apple’s claim to be producing
  documents is empty. Apple informs that this Court should summarily deny the Motion. However,
  if no documents exist, then no objections should be asserted. And if documents do exist, then they
  should have been produced.
              B. Apple’s Argument That Corellium Failed To Confer Is False, Disingenuous,
                 And Ironically, A Failure To Confer In And Of Itself.

         Apple’s argument that Corellium failed to confer is entirely disingenuous, and that
  notwithstanding, Corellium disagrees that it failed to confer. For example, for footnote 5(1), those
  objections were first addressed on page 3 of Corellium’s deficiency letter (page 4 of the exhibit),
  attached to Apple’s Response in Opposition to Corellium’s Motion to Compel Apple to Properly
  Respond to Corellium’s First Set of Requests for Production (“Response”) as Exhibit B thereto
  (“Deficiency Letter”). See Response [D.E. 118]. Similarly, the assertions of privileges that Apple
  claims in footnote 5(2) were also first addressed on page 3 of the Deficiency Letter. Id. Moreover,
  other items were discussed over multiple conferral calls, and some were addressed in groups in
  light of the numerosity of Apple’s objections and assertions. The same is true for Apple’s conferral
  about Corellium’s objections, which is yet another reason why this argument is entirely
  disingenuous.
         Indeed, the very point of conferral is to narrow issues for the Court. The fact that Apple
  was aware that these issues were allegedly not conferred about, and instead of email the
  undersigned and informing of same, Apple holds that information back and then makes this
  ambush argument—is the definition of bad faith and failing to confer.
         In light of this new alleged argument, and given the ongoing obligation to confer,
  Corellium will initiate another conferral call with Apple relative to the issues Apple claims have
  not been conferred about.


                                                                    2
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 132 Entered on FLSD Docket 02/06/2020 Page 3 of 8



              C. Apple’s Valuation Of Apple Is Highly Relevant To Corellium’s Defenses.
         One item that Apple claims that Corellium failed to confer about (see footnote 5(5) of
  Apple’s Response) relates to Corellium’s request for documents regarding Apple’s valuation of
  Corellium. See Response [D.E. 118]. Initially, this claim, like the rest of Apple’s failure to confer
  claims is false. On January 3, 2020, Jonathan Vine, counsel for Corellium, specifically discussed
  this topic with Jessica Stebbins Bina and Elana Nightingale-Dawson, counsel for Apple. It was
  discussed that this information was relevant because it goes to show transformativeness.
  Specifically, if Apple has placed a significant value on Corellium, then it shows that Apple deems
  Corellium’s technology different than its own—i.e., transformative. During the conferral, Apple’s
  counsel simply agreed to disagree. In that regard, Apple is fighting awfully hard to withhold this
  information.
         Furthermore, Apple argues in footnote 6 of its Response that Apple already informed
  Corellium that Apple included the language ‘“other highly confidential business analyses . . . out
  of caution as it has not yet reviewed all responsive documents, but that no documents have actually
  been withheld on that basis.” See Response [D.E. 118] at fn. 6. Initially, how can Apple make this
  claim if this issue has not been conferred about? One of these statements is false. Additionally,
  Corellium informed during the conferral call that if no documents exist, then the proper response
  is one, and if Apple later discovers that responsive documents do exist, then Apple can properly
  amend its discovery response at that time. Accordingly, Apple’s contentions regarding a failure to
  confer are false and disingenuous.
              D. Apple’s Particularized Objections.
                          i. Overbroad, Burdensome, and Irrelevant.
         Apple’s entire argument under this section misses the point. Corellium’s position is that
  the inclusion of these boilerplate objections creates confusion and uncertainty in Apple’s
  responses. See Karhu v. Vital Pharmaceuticals, Inc., 2014 WL 11532403, at *3 (S.D. Fla. Feb. 4,
  2014). Indeed, Apple claims that Corellium’s stated position is “difficult to believe, given that, of
  the 52 Requests . . . 22 expressly state that Apple will produce responsive documents . . . .”
  (Emphasis added). Again, Apple misses the point. Apple’s asserted objections leave it uncertain
  as to whether Apple will produce all responsive documents to each request, not just some.
  Consumer Electronics Ass'n v. Compras & Buys Magazine, Inc., 2008 WL 4327253, at *3 (S.D.
  Fla. Sept. 18, 2008). (“[S]uch practice leaves the Requesting Party uncertain as to whether the

                                                                    3
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 132 Entered on FLSD Docket 02/06/2020 Page 4 of 8



  questions has actually been fully answered or whether only a portion of the questions has been
  answered.”) Accordingly, the inclusion of the boilerplate objections leaves Apple room to
  withhold documents unchecked and that creates uncertainty. Id.
                         ii. In Possession of Corellium.
         If Apple’s objection as to “possession” is not a basis for withholding documents, then it
  should simply be withdrawn. See Emergency Servs. 24, Inc. v. Federated Mut. Ins. Co., No. 11-
  60814-CIV, 2011 WL 5360080, at *11 (S.D. Fla. Nov. 4, 2011) (compelling production despite
  Plaintiff’s objection that “Defendant is already in possession of the same.”). Indeed, Rule 34
  requires that the requested party “permit the requesting party or its representative to inspect, copy,
  test, or sample the [requested] items in the responding party's possession, custody, or control.” For
  clarification, Rule 26 permits parties to “obtain discovery regarding any nonprivileged matter that
  is relevant to any party's claim or defense.” Neither Rule limits production to only documents not
  already in the possession of the requesting party. Accordingly, Apple’s objection should be
  overruled. Objecting for the purpose of objecting is both unnecessary and wasteful.
                        iii. Privilege.
         Corellium’s position is simple as it relates to Apple’s assertions of privilege—and that
  position is consistent throughout Corellium’s Motions to Compel and arguments here—that Apple
  simply assert the objections and privileges that they know to apply, instead of overwhelming its
  responses with “catch-all” objections. Should those assertions change or additional objections or
  assertions of privilege become necessary as Apple discovers new documents, then Apple should
  then assert those objections or privileges. Any other way, injects uncertainty into the discovery
  process. Consumer Electronics Ass'n, 2008 WL 4327253, at *3.
                        iv. Confidential, Proprietary, and Trade Secret.
         Again, if Apple is not withholding documents based on these stated objections, then the
  objections should be withdrawn. The retention of such objections is simply unnecessary obstacles
  that confuses and delays discovery.
                         v. Premature.
         Apple argues that seeking records that relate to specific occurrences or claims in this case
  are premature. See Response [D.E. 118]. As it relates to claims made by either Apple or Corellium,
  (Request Nos. 94 and 95), the discovery is hardly premature as those claims have already been
  made and Apple can produce documents it knows to be responsive and that are in its possession.

                                                                    4
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 132 Entered on FLSD Docket 02/06/2020 Page 5 of 8



  As it relates to requests that seek documents that Apply intends to rely upon throughout certain
  proceedings in this matter, Apple, again, should simply produce documents it knows to be
  responsive and that are in its possession. As there is an ongoing duty to supplement, Apple should
  simply abide by that. FED. R. CIV. P. 26(e). Accordingly, Apple’s objections as to premature are
  baseless.
           Further, Apple cites to the Opus Grp. matter 1 for support of its objection as to prematurity.
  Initially, the Opus Grp. case states nothing about prematurity or timing of discovery requests. This
  case is in no sense applicable here. Second, the Opus Grp. case refers to a request broadly seeking
  records that “refer or relate” vaguely to every allegation in a complaint. Yes, it is vague to request
  documents that were produced prior to a complaint, yet somehow refer to that complaint. It is also
  vague to seek documents where one is forced to determine what relates to all of the allegations in
  a generic complaint, where frequently, allegations are not always clear that they are allegations.
  This is distinct from affirmative defenses, as defenses are limited in nature, itemized, and contain
  specific explanations following each asserted defense. Accordingly, the Opus Grp. opinion, as
  relied on by Apple, is inapplicable.
                          vi. Duplicative.
           “[W]hile it is true that the court may limit discovery if it ‘is unreasonably cumulative or
  duplicative . . . no showing has been made as to why it is less burdensome or more convenient for
  Defendant rather than Plaintiff.” Coulter, 2013 WL 6511560, at *3 (emphasis added); see also
  Winfield v. St. Joe Paper Co., No. MCA 76-28, 1977 WL 15327, at *2 (N.D. Fla. Nov. 10, 1977)
  (“Defendant objecting that “some questions will duplicate information previously given,” but the
  Court holding “[i]t is the court's view that defendant could more properly have raised these
  concerns by simply answering the questions and indicating which information has already been
  given.”). Apple argues that it is not withholding any records on the basis of this objection. If that
  is the case, then the objection should be withdrawn.
                         vii. To The Extent Such Documents Exist.
           As has been discussed with Apple, the language “[t]o the extent such documents exist,”
  should be removed. It injects uncertainty into the discovery process and Apple’s discovery
  responses. Consumer Electronics Ass'n, 2008 WL 4327253, at *3. Should Apple determine that



  1
      Opus Group, LLC v. Enomatic Srl, 2012 WL 13134610, at *1 (S.D. Fla. July 25, 2012).
                                                5
                                                   COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 132 Entered on FLSD Docket 02/06/2020 Page 6 of 8



  responsive documents later exist, then Apple’s Discovery Response and production should
  amended and supplemented, respectively, as is required by the Rules.
         For the foregoing reasons, Corellium’s Motion should be granted and Apple’s objections
  overruled.
  Dated: February 6, 2020                                         Respectfully submitted,


                                                            COLE, SCOTT & KISSANE, P.A.
                                                            Counsel for Defendant CORELLIUM, LLC
                                                            Esperante Building
                                                            222 Lakeview Avenue, Suite 120
                                                            West Palm Beach, Florida 33401
                                                            Telephone (561) 612-3459
                                                            Facsimile (561) 683-8977
                                                            Primary e-mail: justin.levine@csklegal.com
                                                            Secondary e-mail: lizza.constantine@csklegal.com

                                                    By: s/ Lizza Constantine
                                                        JONATHAN VINE
                                                        Florida Bar. No.: 10966
                                                        JUSTIN B. LEVINE
                                                        Florida Bar No.: 106463
                                                        LIZZA C. CONSTANTINE
                                                        Florida Bar No.: 1002945


                                                                        and

                                                            NORTON ROSE FULBRIGHT
                                                            Counsel for Defendant
                                                            2200 Ross Ave.
                                                            Dallas, Texas 75201
                                                            Telephone (214) 855-8000
                                                            Facsimile (214) 855-8200
                                                            Brett Govett, Pro hac vice
                                                            E-mail: brett.govett@nortonrosefulbright.com
                                                            Robert Greeson, Pro hac vice
                                                            E-mail: robert.greeson@ nortonrosefulbright.com
                                                            Jackie Baker, Pro hac vice
                                                            E-mail: jackie.baker@nortonrosefulbright.com



                                             CERTIFICATE OF SERVICE

                                                                    6
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 132 Entered on FLSD Docket 02/06/2020 Page 7 of 8
                                                                                              CASE NO.: 9:19-CV-81160-RS


         IT IS HEREBY CERTIFIED that on February 6, 2020, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.



  SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Kathryn Ruemmler (pro hac vice)
  kathryn.ruemmler@lw.com
  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
  Washington, DC 20004

  Andrew M. Gass (pro hac vice)
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

  Jessica Stebbins Bina (pro hac vice)
  jessica.stebbinsbina@lw.com
                                                                    7
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 132 Entered on FLSD Docket 02/06/2020 Page 8 of 8
                                                                                              CASE NO.: 9:19-CV-81160-RS


  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067

  Attorneys for Plaintiff,
  Apple Inc.




                                                                    8
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
